DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Part Number 2406 (listed in applicant’s specification as the “protrusion”) is not shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation in claim 2 of “the rotational member is configured to engage the first cable upon rotation of the rotational member by contacting the first cable via the protrusion, thereby preventing further rotation of the rotational member in a pre-load lock position” and the recitation in claim 12 of “the rotational member is configured to engage the first cable upon rotation of the rotational member by contacting the first cable with the protrusion, thereby preventing further rotation of the rotational member in a pre-load lock position” must be shown or the feature(s) canceled from the claim(s). It is noted that applicant’s specification discloses the claimed “protrusion” as part number 2406 and the claimed “first cable” as part number 2326 (applicant’s drawings: Fig. 26-32; applicant’s spec.: Para. 0099), but the drawings do not show the rotational member engaging the first cable upon rotation of the rotational member “by contacting the first cable”.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishioka (4471747).

 	Regarding claim 2, Nishioka (Figures 1-19) teaches an archery bow, comprising: a loading assembly comprising a rotational member (Fig. 6-9, Part No. 80) (Col. 4, Lines 7-23), the rotational member comprising a protrusion, the rotational member coupled to a first auxiliary limb (96) via a first cable (94), wherein the rotational member (80) is configured to engage the first cable (94) upon rotation of the rotational member by contacting the first cable via the protrusion, thereby preventing further rotation of the rotational member in a pre-load lock position (Col. 4, Lines 24-51).  
 	It is noted that the claim recitation of a “protrusion” does not structurally distinguish the claimed apparatus from the prior art of Nishioka as the prior art teaches a rotational member in the form of a pulley (80) to which is attached a cable (94), the cable attached to the pulley at a protruding portion of the pulley (See Nishioka Fig. 7, Part No. 80).


	Regarding claim 12, Nishioka (Figures 1-19) teaches a loading assembly for an archery bow, comprising: a rotational member (Fig. 6-9, Part No. 80) (Col. 4, Lines 7-23) comprising a protrusion, the rotational member coupled to a first auxiliary limb (96) of the archery bow; a first cable (94) coupled to the first auxiliary limb (96) and the rotational member (80), wherein the rotational member (80) is configured to engage the first cable (94) upon rotation of the rotational member (80) by contacting the first cable (94) with the protrusion, thereby preventing further rotation of the rotational member (80) in a pre-load lock position (Col. 4, Lines 24-51). 
	It is noted that the claim recitation of a “protrusion” does not structurally distinguish the claimed apparatus from the prior art of Nishioka as the prior art teaches a rotational member in the form of a pulley (80) to which is attached a cable (94), the cable attached to the pulley at a protruding portion of the pulley (See Nishioka Fig. 7, Part No. 80).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka in view of Asherman (20130061839).

	Regarding claims 3-4, Nishioka (Figures 1-19) teaches the first auxiliary limb (96) is configured to transfer energy stored in the first auxiliary limb to a first main limb (62). 
 	Nishioka does not teach an engagement device disposed at an end of the first auxiliary limb, wherein the first auxiliary limb is configured to transfer energy stored in the first auxiliary limb to a first main limb via the engagement device, and the engagement device comprises at least one of a wheel, a roller, and a pad.
 	Asherman (Figures 1-7) teaches an engagement device (Fig. 1A, Part No. 128) (Para. 0035) disposed at an end of the first auxiliary limb (108), wherein the first auxiliary limb is configured to transfer energy stored in the first auxiliary limb to a first main limb (104) via the engagement device (128), and the engagement device comprises at least one of a wheel, a roller, and a pad (128) (Para. 0035).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Nishioka with an engagement device disposed at an end of the first auxiliary limb as taught by Asherman as a means of providing an auxiliary limb with a friction reducer that acts to reduce friction between main limbs and auxiliary limbs when energy is transferred from the auxiliary limbs to the main limbs  (Asherman: Para. 0035).


	Regarding claim 5, the modified Nishioka (Figures 1-19) teaches a loading lever (Fig. 6-9, Part No. 106) coupled to the rotational member (80), wherein the loading lever (106) is configured to rotate the rotational member (80) in a first rotational direction to move the first cable (94) in a first direction to pre-load the first auxiliary limb (96) (Col. 4, Lines 7-23).  

Allowable Subject Matter
Claims 6-11 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art (Nishioka (4471747), Asherman (20130061839)) does not teach the recitation in claim 6 of “a second auxiliary limb coupled to the rotational member via a second cable,” and the recitation in claim 13 of “a tether having a first end coupled directly to a third cable and a second end coupled directly to the loading assembly to counter rotate the rotational member from the pre-load lock position to a released unlocked position.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711